          Case 1:19-cv-11592-LGS Document 49 Filed 06/22/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK




 AMERICAN BANKERS ASSOCIATION,

                        Plaintiff,
                v.                                        Civil Action No. 19-CV-11592 (LGS)

 SS&C TECHNOLOGIES, INC.,
                                                          STIPULATION OF
                                                          DISMISSAL WITH
                                                          PREJUDICE AND
                                                          WITHOUT COSTS
                        Defendant.




       IT IS HEREBY STIPULATED AND AGREED, by and between the parties that the

above-captioned action shall be and hereby is dismissed in its entirety, with prejudice and without

attorneys’ fees or costs against any party.
       Case 1:19-cv-11592-LGS Document 49 Filed 06/22/20 Page 2 of 2



AXINN VELTROP & HARKRIDER LLP         DAVIS POLK & WARDWELL LLP

/s/ John M. Tanski                    /s/ Paul Spagnoletti*
John M. Tanski                        Paul Spagnoletti
Drew A. Hillier                       Paul S. Mishkin
90 State House Square                 Alexa B. Lutchen
Hartford, CT 06103                    450 Lexington Avenue
Telephone: 860.275.8100               New York, NY 10017
Facsimile: 860.275.8101               Telephone: 212.450.4292
jtanski@axinn.com                     Facsimile: 212.701.5292
dhillier@axinn.com                    paul.spagnoletti@davispolk.com
                                      paul.mishkin@davispolk.com
Aziz Burgy (admitted Pro Hac Vice)
950 F Street, NW                      Attorneys for Defendant
Washington, DC 20004                  SS&C Technologies, Inc.
Telephone: 202.912.4700
Facsimile: 202.912.4701               * e-signed with express permission
aburgy@axinn.com
                                      Dated June 22, 2020
Eva Yung
Eric Dunbar
114 West 47th Street
New York, NY 10036
Telephone: 212.728.2200
Facsimile: 212.728.2201
eyung@axinn.com
edunbar@axinn.com

Attorneys for Plaintiff
American Bankers Association

Dated June 22, 2020
